PER CURIAM.
The order appealed from should be affirmed. The application was by way of order to show cause, and that order to show cause was not based upon any affidavit showing that the applicant was a creditor, or had any interest in the estate or in making the motion. The application was based alone upon the petition of the assignee, and the order made therein extending his time to file his schedule. It did not appear that the applicant had any standing in court to make the motion.
The order should be affirmed, with $10 costs and disbursements.